EXHIBIT 3(i)(a) ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684-5708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78) Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20080288078-83 Filing Date and Time 04/25/2008 4:00 PM Entity Number E0271592008-8 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOR OFFICE USE ONLY 1. Name of Corporation NATIONAL GOLF EMPORIUM, INC. 2. Resident Agent Name and Street Address: (must be a Nevada address where process may be served) CSC Services of Nevada, Inc. Name 502 East John Street Carson City Nevada (MANDATORY) Physical Address City State Zip Code (OPTIONAL) Mailing Address City State Zip Code 3. Shares: (Number of shares corporation is authorized to issue Number of shares With par value: 100,000,000 common 10,000,000 preferred Par value Per share: $.001 Number of shares Without par value: 4. Name & Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional pages if more than three directors/trustees 1.John Arbeznik Name 25188 Genesee Trail Road Golden CO Street Address City State Zip Code 2. Street Address City State Zip Code 3. Name Street Address City State Zip Code 5. Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6. Name, Address And Signature of Incorporator: (attach additional pages if more than 1 incorporator) Corporation Service Company Corporation Service Company Name X By: /s/ Elizabeth R. Konieczny Signature: Elizabeth R. Konieczny Title: Assistant Secretary 830 Bear Tavern Road, Suite 305 West Trenton NJ Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named corporation. CSC Services of Nevada, Inc. X By: /s/ Elizabeth R. Konieczny 4/25/08 Authorized Signature of R.A. or On behalf of R.A. Company Date This form must be accompanied by appropriate fees.
